



Exhibit 10.50


CHICO’S FAS, INC.
2012 OMNIBUS STOCK AND INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
This Restricted Stock Agreement (this “Restricted Stock Agreement”) is effective
as of the date of grant indicated on the Appendix hereto (the “Grant Date”), and
is entered into between Chico’s FAS, Inc., a Florida corporation (the
“Company”), and the Grantee named in the Appendix hereto (the “Employee”).
WHEREAS, the Human Resources, Compensation and Benefits Committee of the Board
of Directors of the Company (the “Committee”) is authorized to make grants of
Restricted Stock under the Company’s 2012 Omnibus Stock and Incentive Plan (as
amended and in effect from time to time, the “Plan”);
WHEREAS, prior to the Grant Date, pursuant to the Plan, the Committee approved
the grant of Restricted Stock to the Employee on the Grant Date provided that
the Employee continues to be employed as an employee of the Company on the Grant
Date;
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises set forth below, the parties hereto agree as follows:
1.Grant of Restricted Stock. The Company hereby grants to the Employee all
right, title and interest in the record and beneficial ownership of the number
of shares of common stock, $.01 par value per share, of the Company (“Common
Stock”) indicated on the Appendix hereto subject to the provisions of this
Restricted Stock Agreement (the “Restricted Stock”). The Restricted Stock is
granted pursuant to the Plan and is subject to the provisions of the Plan, which
is hereby incorporated herein and is made a part hereof, as well as the
provisions of this Restricted Stock Agreement. The Employee agrees to be bound
by all of the terms, provisions, conditions and limitations of the Plan and this
Restricted Stock Agreement. To the extent the terms of the Plan and this
Restricted Stock Agreement are in conflict, the terms of the Plan shall govern.
All capitalized terms have the meanings set forth in the Plan unless otherwise
specifically provided in this Restricted Stock Agreement. All references to
specified paragraphs pertain to paragraphs of this Restricted Stock Agreement
unless otherwise specifically provided.
2.    No Transfer of Nonvested Shares. During the period that any shares of
Restricted Stock are nonvested under this Restricted Stock Agreement, such
nonvested shares shall not be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of, other than by will, the laws of descent and
distribution, by qualified domestic relations order or as expressly provided in
Paragraph 3. No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, or torts of the Employee.


Page | 1
2017 RSA
30463473v3

--------------------------------------------------------------------------------





3.    Custody of Restricted Stock. The shares of Restricted Stock will be issued
in the name of the Employee and delivered electronically to the Plan
Administrator as escrow agent (the “Escrow Agent”), and will not be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered unless and
until the expiration of the Restriction Period set forth in Paragraph 5 or the
occurrence of any of the events contemplated by Paragraphs 6 or 7.
Notwithstanding the foregoing, while such restrictions remain in effect, the
Employee may transfer the shares of Restricted Stock to a trust created by such
Employee for the benefit of the Employee and the Employee’s family as part of
the Employee’s estate planning program, provided that prior to any such
transfer, (a) the Employee must submit to the Company a legal opinion of the
Employee’s counsel, satisfactory to the Committee, that the transfer to such
trust and the holdings of the shares of Restricted Stock by such trust shall
have no adverse tax or securities law consequences for the Company and (b) the
trust must execute and deliver to the Company a joinder to this Restricted Stock
Agreement, satisfactory to the Committee, which shall, among other things,
acknowledge the terms of the grant of the Restricted Stock and the restrictions
on transfer of the shares of Restricted Stock imposed and established pursuant
to the terms of this Restricted Stock Agreement and the Plan, and the trust must
continue the deposit of the shares of Restricted Stock with the Escrow Agent and
deposit with the Escrow Agent a stock power endorsed in blank by the trustee on
behalf of the trust. The Company may instruct the transfer agent for its Common
Stock to reflect in its records the restrictions on transfer set forth in this
Restricted Stock Agreement and the Plan. No shares of Restricted Stock will be
delivered by the Escrow Agent to the Employee as provided in Paragraph 9 unless
and until the shares of Restricted Stock have vested and all other terms and
conditions in this Restricted Stock Agreement and the Plan have been satisfied.
4.    Risk of Forfeiture. Subject to Paragraphs 6 and 7, upon termination of
employment (as defined in Paragraph 8) prior to the end of a Restriction Period,
the Employee shall forfeit the right to receive the Restricted Stock that would
otherwise have vested at the end of said Restriction Period. The Employee hereby
appoints the Escrow Agent with full power of substitution, as the Employee’s
true and lawful attorney-in-fact with irrevocable power and authority in the
name and on behalf of the Employee to take any action and execute all documents
and instruments, including, without limitation, stock powers which may be
necessary to electronically transfer such nonvested shares of Restricted Stock
to the Company upon such forfeiture.
5.    Vesting Dates. Subject to Paragraphs 6 and 7, the restrictions applicable
to the Restricted Stock will lapse in accordance with the following Restriction
Periods, as shown in the Vesting Schedule indicated on the Appendix hereto: (i)
the restrictions as to one-third of the Restricted Stock will lapse on the first
anniversary of the Grant Date; (ii) the restrictions as to an additional
one-third of the Restricted Stock will lapse on the second anniversary of the
Grant Date; and (iii) the restrictions as to the remaining one-third of the
Restricted Stock will lapse on the third anniversary of the Grant Date. The
restrictions applicable to the Restricted Stock will lapse only in whole share
increments.
6.    Termination of Service. The Employee’s voluntary or involuntary
termination of employment (as defined in Paragraph 8) shall affect the
Employee’s rights under this Restricted Stock Agreement as follows:


Page | 2
2017 RSA
30463473v3

--------------------------------------------------------------------------------





a.    Voluntary Termination or Termination for Cause. If, other than as
specified below, the Employee voluntarily terminates employment with the Company
or the Employee’s employment is terminated by the Company for Cause, then the
Employee shall forfeit the right to receive all nonvested Restricted Stock. For
purposes of this Restricted Stock Agreement, “Cause” for termination shall exist
if the Employee engages in any of the following conduct:
(i)
Conduct resulting in a conviction of, or entering a plea of no contest to, any
felony;

(ii)
Conduct resulting in a conviction of, or entering a plea of no contest to, any
crime related to employment, but specifically excluding traffic offenses;

(iii)
Continued neglect, gross negligence, or willful misconduct by the Employee in
the performance of the Employee’s duties, which has a material adverse effect on
the Company or its subsidiaries;

(iv)
Willful failure to take actions permitted by law and necessary to implement the
policies of the Company or its subsidiaries as such policies have been
communicated to the Employee;

(v)
Material breach of the terms of this Restricted Stock Agreement; or

(vi)
Drug or alcohol abuse to the extent that such abuse has an obvious and material
adverse effect on the Company or its subsidiaries or upon the Employee’s ability
to perform his or her duties and responsibilities.

b.    Involuntary Termination without Cause. If the Employee’s employment is
terminated by the Company without Cause, then the Employee shall forfeit the
right to receive all nonvested Restricted Stock under this Restricted Stock
Agreement. The Committee, or its delegee, as applicable, shall retain the
authority to accelerate vesting of all or a portion of this Award in its
discretion.
7.    Retirement, Change in Control, Death or Disability. The Employee’s
Retirement, or death or Disability, or a Change in Control, shall affect the
Employee’s rights under this Restricted Stock Agreement as follows:


Page | 3
2017 RSA
30463473v3

--------------------------------------------------------------------------------





a.    Retirement. If the Employee’s employment with the Company (as defined in
Paragraph 8) is terminated by Retirement prior to the last day of a Restriction
Period, then as of the Termination Date, such number of shares of nonvested
Restricted Stock equal to the Accelerated Portion shall fully vest, all
restrictions (other than those described in Paragraph 12) applicable to the
Accelerated Portion of the nonvested Restricted Stock shall terminate, the
Company shall release from escrow or trust and shall deliver the Accelerated
Portion of the nonvested Restricted Stock as provided under Paragraph 9 and the
Employee shall forfeit the right to receive all shares of the nonvested
Restricted Stock in excess of the Accelerated Portion. For these purposes, the
“Accelerated Portion” shall be equal to the number of shares which is the
product of (i) a fraction, the numerator of which is the number of completed
months elapsed beginning on the Grant Date and ending on the Termination Date
and the denominator of which is the total number of months beginning on the
Grant Date and ending on the last day of the last Restriction Period, multiplied
by (ii) the total number of shares of nonvested Restricted Stock immediately
prior to the Termination Date. For these purposes, the Employee’s position as an
employee of the Company will not be considered to be terminated by “Retirement”
unless prior to the Termination Date (i) the Employee provides written notice to
the Company of intent to formally retire; (ii) the Employee has reached age 55;
(iii) the Employee’s combined age and years of service with the Company as an
employee is equal to 65 or greater; and (iv) the Company approves the Employee’s
request to retire, which approval is in the sole discretion of the Committee, or
its delegee, as applicable.
b.    Death or Disability. If the Employee’s employment by the Company (as
defined in Paragraph 8) is terminated by death or due to a Disability, then
immediately all nonvested Restricted Stock shall fully vest and all restrictions
(other than described in Paragraph 12) applicable to Restricted Stock shall
terminate. For purposes of this Restricted Stock Agreement, Disability shall
mean that the Employee was approved for a disability benefit under the Company’s
long-term disability plan.
c.    Change in Control. If a Change in Control shall occur, then all nonvested
Restricted Stock shall fully vest, all restrictions (other than those described
in Paragraph 12) applicable to such Restricted Stock shall terminate and the
Company shall release from escrow or trust and shall deliver to the Employee all
shares of Restricted Stock as provided in Paragraph 9, but only if either: (i)
the successor company does not assume, convert, continue, or otherwise replace
the Restricted Stock on proportionate and equitable terms or (ii) if the
successor company does assume, convert, continue, or otherwise replace the
Restricted Stock on proportionate and equitable terms and the Employee is
terminated without Cause within twelve (12) months following the Change in
Control.


Page | 4
2017 RSA
30463473v3

--------------------------------------------------------------------------------





8.    Definition of Employment and Termination. For purposes of this Restricted
Stock Agreement, “employment” means employment by the Company and/or its
subsidiary (as “subsidiary” is defined under the Plan). “Termination Date” means
the date upon which the Employee is separated from employment, whether voluntary
or involuntary. Neither the transfer of the Employee from employment by the
Company to employment by a subsidiary, nor the transfer of the Employee from
employment by a subsidiary to employment by the Company, nor the transfer of the
Employee from employment by a subsidiary to employment by another subsidiary
shall be deemed to be a termination of employment of the Employee. Furthermore,
in no event shall employment be deemed terminated under this Restricted Stock
Agreement unless and until the Employee’s employment by the Company, to the
extent applicable, and each of its subsidiaries, to the extent applicable, is
terminated such that the Employee is no longer employed by the Company or any of
its subsidiaries. Moreover, the employment of the Employee shall not be deemed
to have been terminated because of absence from active employment on account of
temporary illness or during authorized vacation or during temporary leaves of
absence from active employment granted by the Company or a subsidiary for
reasons of professional advancement, education, health, or government service,
or during military leave for any period if the Employee returns to active
employment within 90 days after the termination of military leave, or during any
period required to be treated as a leave of absence by virtue of any valid law
or agreement. The Plan Administrator’s determination in good faith regarding
whether a termination of employment of any type or Disability has occurred shall
be conclusive and determinative.
9.    Issuance and Delivery of Shares; Ownership Rights.
a.     Issuance and Delivery of Shares. Once vested, the shares of vested
Restricted Stock will be delivered to the Employee via electronic delivery to
the Employee’s account with the Company’s stock plan administrator and will be
freely transferable by the Employee. The Committee may change the procedure for
issuance and delivery of shares of vested Restricted Stock at any time.
Notwithstanding any other provision of this Restricted Stock Agreement, the
issuance and delivery of the shares of Common Stock under this Paragraph 9 shall
be subject to the requirements of Paragraph 12, including restrictions on
transfer as provided therein to the extent applicable.
b.    Ownership Rights. Subject to the restrictions set forth herein and subject
to Paragraph 12, the Employee is entitled to all voting and ownership rights
applicable to the Restricted Stock, including the right to receive any dividends
that may be paid on the Restricted Stock, whether or not vested. (Information on
the Company’s stock, Annual Reports, and other relevant information may be found
under the Investor Relations Sections of the Company’s website:
www.chicosfas.com.)


Page | 5
2017 RSA
30463473v3

--------------------------------------------------------------------------------





10.    Reorganization of Company and Subsidiaries. The existence of this
Restricted Stock Agreement shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Restricted Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
11.    Adjustment of Shares. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Common Stock or to Restricted Stock shall mean and include all securities or
other property (other than cash) that holders of Common Stock of the Company are
entitled to receive in respect of Common Stock by reason of each successive
Recapitalization Event, which securities or other property (other than cash)
shall be treated in the same manner and shall be subject to the same
restrictions as the underlying Restricted Stock.
12.    Certain Restrictions. By accepting the Restricted Stock, the Employee
agrees that if at the time of delivery of the shares of Restricted Stock issued
hereunder any sale of such shares is not covered by an effective registration
statement filed under the Securities Act of 1933 (the “Act”), the Employee will
acquire the Restricted Stock for the Employee’s own account and without a view
to resale or distribution in violation of the Act or any other securities law,
and upon any such acquisition the Employee will enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with the Act or any other securities law or with this
Restricted Stock Agreement.


Page | 6
2017 RSA
30463473v3

--------------------------------------------------------------------------------





13.    Confidentiality. By accepting the Restricted Stock, the Employee agrees
that during the twenty-four (24) month period immediately following the
Termination Date, the Employee will not use or disclose the Company’s and/or its
subsidiaries’ Confidential Information, except in the faithful performance of
the Employee’s duties for the Company. For purposes of this Restricted Stock
Agreement, Confidential Information includes trade secrets and other
confidential and proprietary information and materials pertaining to, among
other things: (a) designs (including garment and fabric) and fashion trends; (b)
sourcing, manufacturing, merchandising, licensing and supply chain processes,
techniques and plans; (c) advertising, marketing and promotional plans; (d)
technical and business strategies and processes; (e) sales, revenues, profits,
margin, expenses, and other financial information; (f) relationships between the
Company and its customers, its vendors and its employees; (g) customers’
personal identifying information; (h) stores and real estate, including
expansion and relocation plans; (i) store operations, including policies and
procedures; (j) compensation, benefits, performance history and other
information relating to the Company’s and/or its subsidiaries’ employees; and
(k) acquisitions, mergers, divestitures, and agreements regarding franchising
and distribution. Confidential Information does not include information that is,
or becomes, generally known within the industry or generally available to the
public (unless through the Employee’s improper disclosure). The purpose of this
provision is to protect the Company’s and/or its subsidiaries’ legitimate
interest in maintaining the confidentiality of its private business information;
accordingly, nothing herein is intended to or shall be construed to prohibit
communications among associates regarding their compensation or any other terms
and conditions of employment. Nothing in this Restricted Stock Agreement is
intended to or will be used in any way to limit the Employee’s rights to
communicate with a government agency, as provided for, protected under or
warranted by applicable law.
14.    Non-Competition. By accepting the Restricted Stock, the Employee agrees
that during the Restricted Period as defined below, the Employee will not,
directly or indirectly, perform any job, task, function, skill, or
responsibility for a Competing Business within the Restricted Territory that the
Employee has provided for the Company (or its subsidiaries) within the twelve
(12) month period immediately preceding Employee’s Termination Date. For
purposes of this Restricted Stock Agreement, a Competing Business shall mean any
direct competitor of the Company which, in general, means a specialty retailer
of: (i) better women’s intimate apparel, sleepwear and bath and body products;
or (ii) better women’s apparel whose target customers are 30 years of age or
older and have an annual household income of $75,000 or more. Competing Business
includes, but is not limited to: The J. Jill Group, Inc., L Brands, Inc., Soft
Surroundings Holdings, LLC, The Talbots, Inc., GAP, Inc., Victoria’s Secret
Stores, Inc., and Ascena Retail Group, Inc. The Restricted Period means the
period immediately following the Employee’s Termination Date, and is a six (6)
month period for Vice Presidents and below; a twelve (12) month period for
Senior, Group and Executive Vice Presidents; and a twenty-four (24) month period
in case of the Chief Executive Officer. The Restricted Territory means where
Company’s products are marketed at the time of Employee’s termination. The
Employee acknowledges that the foregoing restrictions may impair the Employee’s
ability to engage in certain business activities during the defined period, but
acknowledges that these restrictions are reasonable consideration for the grant
of the Restricted Stock hereunder.


Page | 7
2017 RSA
30463473v3

--------------------------------------------------------------------------------





15.    Nonsolicitation. By accepting the Restricted Stock, the Employee agrees
that for a period of two (2) years following the Termination Date, the Employee
will not directly or indirectly solicit, induce or attempt to influence any
Company employee (including any Company’s subsidiaries’ employee) to leave the
Company’s employ, nor will the Employee assist anyone in soliciting or
recruiting a Company employee (including a Company’s subsidiaries’ employee) for
purposes of being employed or retained as a consultant or contractor elsewhere.
    
16.    Noncompliance Reporting. By accepting the Restricted Stock, the Employee
agrees that if, at any time, the Employee learns of information suggesting
conduct by an officer or employee of the Company (including of the Company’s
subsidiaries) or a member of the Company’s Board of Directors that is unlawful,
unethical, or constitutes a material violation of any Company policy, regardless
of the source of such information, the Employee will report promptly such
information to the Company through any of the Company’s internal mechanisms
available for the reporting of such conduct such as, for instance, the Company’s
Ethics and Compliance Hotline. Nothing in this Restricted Stock Agreement is
intended to or will be used in any way to limit the Employee’s rights to
communicate with a government agency, as provided for, protected under or
warranted by applicable law.
17.    Amendment and Termination. No amendment or termination of this Restricted
Stock Agreement which would impair the rights of the Employee shall be made by
the Board, the Committee or the Plan Administrator at any time without the
written consent of the Employee. No amendment or termination of the Plan will
adversely affect the right, title and interest of the Employee under this
Restricted Stock Agreement or to Restricted Stock granted hereunder without the
written consent of the Employee.
18.    No Guarantee of Employment. This Restricted Stock Agreement shall not
confer upon the Employee any right with respect to continuance of employment or
other service with the Company or any subsidiary, nor shall it interfere in any
way with any right the Company or any subsidiary would otherwise have to
terminate such Employee’s employment or other service at any time.
19.    Withholding of Taxes. The Company shall have the right to (i) make
deductions from the number of shares of Restricted Stock otherwise deliverable
upon satisfaction of the conditions precedent under this Restricted Stock
Agreement (and other amounts payable under this Restricted Stock Agreement) in
an amount sufficient to satisfy withholding of any federal, state or local taxes
required by law, or (ii) take such other action as may be necessary or
appropriate to satisfy any such tax withholding obligations, provided, in any
event, the Company shall withhold only the minimum amount necessary to satisfy
applicable statutory withholding requirements unless the Employee has elected to
have an additional amount (up to the maximum allowed by law) withheld.
20.    No Guarantee of Tax Consequences. Neither the Company nor any subsidiary
nor the Plan Administrator makes any commitment or guarantee that any federal or
state tax treatment will apply or be available to any person eligible for
benefits under this Restricted Stock Agreement.


Page | 8
2017 RSA
30463473v3

--------------------------------------------------------------------------------





21.    Entire Agreement. This Restricted Stock Agreement constitutes and
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes any prior or contemporaneous oral or written
agreements.
22.    Severability. In the event that any provision of this Restricted Stock
Agreement shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable, but shall not affect the remaining
provisions of this Restricted Stock Agreement and this Restricted Stock
Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.
23.    Governing Law. This Restricted Stock Agreement shall be construed in
accordance with the laws of the State of Florida to the extent federal law does
not supersede and preempt Florida law.
24.    Miscellaneous Provisions.
a.    Not a Part of Salary. The grant of an Award under the Plan is not intended
to be a part of the salary of the Employee.
b.    Conflicts with Any Employment Agreement. Notwithstanding paragraph 21
above, if the Employee has an employment agreement with the Company or any of
its subsidiaries which contains different or additional provisions relating to
vesting of restricted stock awards, or otherwise conflicts with the terms of
this Restricted Stock Agreement, the provisions of the employment agreement
shall govern.
c.    Independent Covenants. The Employee acknowledges that the promises set
forth herein by either party are independent of each other and are independent
of any other provision in any other agreement between the Employee and the
Company and the existence of any claim or cause of action the Employee may have
against the Company shall not constitute a defense to enforcement of the
Employee’s promises herein.
d.    Electronic Delivery and Signatures. The Employee hereby consents and
agrees to electronic delivery of share(s) of Common Stock, Plan documents, proxy
materials, annual reports and other related documents. The Company has
established procedures for an electronic signature system for delivery and
acceptance of Plan documents (including documents relating to any programs
adopted under the Plan and this Restricted Stock Agreement). The Employee hereby
consents to such procedures and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Employee consents and agrees that any such procedures and
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.




Page | 9
2017 RSA
30463473v3